Citation Nr: 0406726	
Decision Date: 03/15/04    Archive Date: 03/30/04

DOCKET NO.  94-28 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant, his mother, an acquaintance "D.D.", and a cousin 
"P. H."


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel
INTRODUCTION

The appellant had active service from September 1979 to 
December 1980.  Although service administrative records list 
1 month and 24 days of prior inactive service, apparently 
pertaining to a period between enlistment and entry into 
active duty, it has not been asserted that this period is in 
any way pertinent to the case.  

In February and March 1983 written statements, appellant 
essentially expressed disagreement with a February 1982 
rating determination, which denied service connection for 
residuals of a head injury, including a seizure disorder.  In 
a February 1985 rating decision, the San Francisco, 
California, Regional Office confirmed the denial of service 
connection for residuals of a head injury, including a 
seizure disorder (it was stated therein that appellant had 
continuously prosecuted that claim since 1983).  

Appellant subsequently appealed an August 1993 rating 
decision by the No. Little Rock, Arkansas, Regional Office 
(RO), which denied direct-incurrence and presumptive service 
connection for schizophrenia.  A January 1994 RO hearing was 
held.  In October 1998, the Board of Veterans' Appeals 
(Board) remanded the schizophrenia service connection 
appellate issue to the RO for additional evidentiary 
development.  A March 1999 RO hearing was held.  After the RO 
in August 2000 issued a Statement of the Case on the service 
connection issues involving residuals of a head injury and a 
seizure disorder, appellant timely appealed said issues.  

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. § 5100 et seq. 
(West 2002)) became law.  In January 2002, the RO notified 
appellant that his then attorney was no longer authorized to 
represent claimants for benefits before the VA.  Appellant 
subsequently appointed as his current representative the 
attorney listed on the title page of this REMAND.  

In an October 2002 decision, the Board denied service 
connection for residuals of a head injury and a seizure 
disorder.  Thereafter, appellant appealed that decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  By a subsequent Order, the Court granted a Joint 
Motion for Remand, vacated said October 2002 Board decision, 
and remanded the case for readjudication consistent with the 
motion.

With respect to another procedural matter, in September 2002, 
the Board undertook additional development on the 
schizophrenia service connection appellate issue, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2)).  However, on May 
1, 2003, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) in Disabled American Veterans v. 
Secretary of Veterans Affairs invalidated a portion of the 
Board's development regulations, specifically 38 C.F.R. 
§ 19.9(a)(2), and (a)(2)(ii).  See Disabled American 
Veterans, et al., v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Due to procedural due process 
concerns as a result of the Federal Circuit's partial 
invalidation of the Board's development regulations, the 
Board in December 2003 remanded the schizophrenia service 
connection appellate issue to the RO for additional 
evidentiary development.  

In addition to the appellate issues involving service 
connection for residuals of a head injury and a seizure 
disorder, certain procedural development that was not ordered 
in said December 2003 Board remand involving the 
schizophrenia service connection appellate issue will be 
addressed in the REMAND section below.  

This appeal is being REMANDED to the RO, via the Appeals 
Management Center in Washington, DC; and VA will provide 
notice if further action is required on appellant's part.


REMAND

As to the appellate issues (service connection for residuals 
of a head injury and a seizure disorder, as well as the 
schizophrenia service connection appellate issue previously 
remanded), it does not appear that the RO has expressly 
satisfied the Veterans Claims Assistance Act of 2000 
requirement that VA notify the veteran as to which evidence 
was to be provided by the veteran, and which would be 
provided by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  See also the Joint Motion for Remand and Court 
Order.  

With respect to the issues on appeal of service connection 
for residuals of a head injury and a seizure disorder, it is 
contended that during service, appellant sustained a head 
injury that caused seizures and a psychiatric disorder, for 
which he received in-service treatment.  See also an October 
1981 application for VA disability benefits, alleging an in-
service skull fracture; and certain 1983 and 1984 VA 
outpatient records and a January 1985 written statement, 
wherein appellant provided a history of in-service head 
injury due to a motor vehicular accident and a fall off a 
cliff.  In a recent February 2004 correspondence, appellant's 
attorney argued that although in January 1981, the RO sought 
appellant's service medical records from the service 
department and the response by the service department was 
that records were "enroute to RCPAC" and that the RO should 
resubmit another request in 60 days, the RO failed to 
resubmit another request.   

As the Board's October 1998 remand stated, the evidentiary 
record indicates that appellant's service medical records are 
incomplete, particularly those pertaining to a three-week 
hospitalization period in Panama from late October to mid- 
November 1980, when he allegedly was treated with Thorazine, 
prior to medical evacuation to a stateside hospital.  
Pursuant to that October 1998 remand, the RO was directed, in 
part, to request the service department to search for (a) any 
additional service medical, including, but not limited to, 
those pertaining to a three-week hospitalization period in 
Panama from late October to mid-November 1980; (b) any 
service personnel/administrative records; and (c) any 
military/police accident investigative reports, pertaining to 
an alleged in-service head injury; and to obtain any 
additional, relevant VA clinical records, including treatment 
records from VA Medical Centers located in:  Memphis, 
Tennessee; Little Rock, Arkansas; Seattle, Washington; 
Fresno, California; and Los Angeles, California.  

In August 1999, the RO requested the National Personnel 
Records Center (NPRC) to search for additional service 
medical records, including "hospitalization from 10-80 to 
11-80", service personnel/administrative records, and 
military/police accident investigative reports, pertaining to 
an alleged in-service head injury.  However, NPRC's November 
1999 written response was that it was "unable to determine 
what hosp. records needed from the info[rmation]" and that 
the appellant's service medical records and 1980 clinical 
records from Brooke, Army Medical Center had previously been 
sent to the San Francisco, California, Regional Office in 
June and September 1984, respectively.  Service 
personnel/administrative records and certain additional 
service medical records were obtained from NPRC in November 
1999.  However, the claims folder does not currently include 
any documentation indicating that the San Francisco, 
California, Regional Office has been requested to search for 
any additional service medical records (including such 1980 
clinical records) that apparently were sent in 1984.  
Additionally, it does not appear from the record that NPRC 
has attempted to search for any military/police accident 
investigative reports, pertaining to an alleged in-service 
head injury, or actually searched for any in-service 1980 
hospitalization records that might be available.  

Additionally, it is unclear whether the RO has adequately 
attempted to obtain records from the Fresno, California, VA 
Medical Center.  In response to the RO's March 1999 written 
request, said VA medical center replied that although there 
were no outpatient records dated since 1985, "apparently 
[appellant] was last seen prior to 1985."  It is therefore 
unclear whether any in-patient clinical records dated since 
1985 or any outpatient/in-patient clinical records dated 
prior to 1985 may be available from said VA medical center.

The evidentiary record also includes references to 
appellant's Social Security Administration disability 
benefits claim.  See, for example, January 2000 and March 
2001 VA examinations reports.  Medical records, if any, 
associated with appellant's SSA disability benefits claim 
might be material in deciding said appellate issues on 
remand; and, consequently, the RO should attempt to obtain 
them prior to final appellate consideration.  See Lind v. 
Principi, 3 Vet. App. 493, 494 (1992), Masors v. Derwinski, 2 
Vet. App. 181, 187-89 (1992), and Murincsak v. Derwinski, 2 
Vet. App. 363, 369-72 (1992), wherein the Court held that VA 
breached its statutory duty to assist by failing to obtain 
SSA records.  Furthermore, although the record indicates 
post-service employment, it is unclear from the record 
whether there has been a specific attempt to obtain any 
employment medical records that might be relevant.

It also appears that additional medical clarification as to 
whether the alleged seizure disorder and residuals of a head 
injury actually are currently manifested may prove beneficial 
in resolving the service connection appellate issues.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Accordingly, the case is REMANDED for the following:

1.  The RO should send appellant adequate 
written notification as to the 
information and evidence necessary to 
substantiate the claims at issue (service 
connection for residuals of a head injury 
and a seizure disorder, as well as the 
schizophrenia service connection 
appellate issue previously remanded), 
including which evidence is to be 
provided by the appellant, and which by 
VA.  See Quartuccio, supra.; and the 
Veterans Claims Assistance Act of 2000.

2.  The RO should request NPRC, or any 
other appropriate organization to provide 
(a) any additional service medical 
records (inpatient, outpatient, and 
Mental Hygiene clinic records) including, 
but not limited to, those pertaining to 
July-August 1980 hospitalization and a 
three-week hospitalization period from 
late October to mid-November 1980, 
apparently at Gorgas Army Hospital, 
Panama and Brooke Army Medical Center 
Psychiatry Service, Fort Sam Houston, 
Texas; and (b) any military/police 
accident investigative reports, 
pertaining to an alleged in-service head 
injury (including from a 1979 motor 
vehicular accident and a fall from a 
cliff).  Any such records obtained should 
be associated with the claims folder.  In 
the event that records are unavailable, 
this should be noted in writing in the 
claims folder, and if feasible, the 
reason for their unavailability should be 
provided.  

3.  The RO should request the San 
Francisco, California, Regional Office to 
search for any additional service medical 
records (including such 1980 clinical 
records), that apparently were sent in 
1984.  Any such records obtained should 
be associated with the claims folder.  In 
the event that records are unavailable, 
this should be noted in writing in the 
claims folder, and if feasible, the 
reason for their unavailability should be 
provided.  

4.  Appellant should be advised that he 
may submit alternative forms of evidence 
to support his claims, such as 
statements/affidavits from service 
medical personnel and "buddy" 
statements/affidavits.  

5.  The RO should request appellant to 
provide any relevant clinical records, 
not presently associated with the claims 
folder, in his possession, as well as the 
complete names and addresses of any 
physicians or medical facilities which 
have provided relevant treatment.  All 
available, actual clinical records (as 
distinguished from physicians' statements 
based upon recollections of previous 
treatment), to the extent such records 
are not presently associated with the 
claims folder, should be obtained from 
the specified health care providers.  The 
appellant should be requested to sign and 
submit appropriate consent forms to 
release any private medical reports to 
the VA.  Any records obtained should be 
associated with the claims folder.

6.  The RO should request appellant to 
provide any relevant employment medical 
records that he may have in his 
possession (such as any pre-
employment/employment examinations), as 
well as the complete name and address of 
any former employer(s) where records 
might be obtained.  Any relevant 
employment medical records should be 
obtained and associated with the claims 
folder.  The appellant should be 
requested to sign and submit appropriate 
consent forms to release any private 
clinical records to the VA.  If appellant 
knows that the employer(s) would have no 
pertinent records, he should so indicate 
this for the claims folder.

7.  The RO should request any available 
medical records from SSA concerning any 
SSA claim filed by appellant.  Any 
assistance by the appellant in obtaining 
such records should be requested if 
necessary.  

8.  With respect to the issues of service 
connection for residuals of a head injury 
and a seizure disorder, the RO should 
arrange appropriate examination, such as 
by a neurologist/neuropsychologist or 
board of neurologists/neuropsychologists.  
All indicated tests and studies should be 
accomplished.  The examiner(s) should 
review the entire claims folder, examine 
appellant, and express opinion as to 
whether it is at least as likely as not 
(i.e., is there at least a 50 percent 
probability) as to the following:  (a) 
Are any residuals of a head injury 
(including a skull fracture) and a 
seizure disorder currently manifested; 
and (b) if residuals of a head injury and 
a seizure disorder are currently 
manifested, what is the approximate date 
of their onset (i.e., are any currently 
manifested residuals of a head injury and 
a seizure disorder causally or 
etiologically related to appellant's 
active service (versus other causes))?  

The examiner(s) should review any reports 
of skull x-rays, electroencephalograms, 
and other diagnostic studies of record.  
The examination report should contain an 
adequate history, as well as clinical 
findings upon which the diagnoses are 
based, and provide an adequate rationale 
for medical conclusions rendered.  If 
these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by the examiner(s) in the report.

If a period of observation and 
examination in a VA hospital and/or a VA 
field examination (with interviews of 
individuals as to their personal 
knowledge of any seizure activity 
exhibited by appellant) are deemed 
necessary by the physician(s) prior to 
rendering such medical opinion as to 
whether appellant in fact has a seizure 
disorder, then these should be arranged.  

If any other examinations or diagnostic 
studies are deemed necessary, they should 
be arranged as well.  

9.  The RO should review any additional 
evidence and readjudicate the issues of 
entitlement to service connection for 
residuals of a head injury (including a 
skull fracture) and a seizure disorder, 
under appropriate legal theories.  

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




